Title: To George Washington from Thomas Smith, 7 February 1786
From: Smith, Thomas
To: Washington, George

 

Sir
Carlisle [Pa.] 7th February 1786

Major McCormick has this moment called on me in his way through this Place, & informed me that he means to go from Philadelphia by Mount-Vernon on his way home; as his company pursue their Journey in a quarter of an hour, I cannot have the honour of writing more than just to acknowledge the receipt of your Letter of the 7th of December—one Copy of which I received the Day before I went to the Western Courts, & the other was deliverd to me on my journey. until I had the honour of being employed by General Washington, I was vain enough to believe that I had some small claim to the reputation of punctuality & accuracy in my business; but now I am convinced that I ought to blush at my want of both.
Mr McCormick can give you every information that I could add, and more—he will also take your directions—It will be necessary that some one Person near the spot should engage to secure such Supœnas as may be thought proper; because when any kind of business is trusted to many it is seldom well done. I am not yet informed when the Judges go to Washington County, nor which two of them go—as soon as I gain this knowledge, I will again have the honour of assuring you that I am, Sir, with the greatest respect your most obedient humble Servant

Thomas Smith

